CORRECTED

                In the United States Court of Federal Claims
                                          No. 17-487 V
                                Originally Filed: August 27, 2021
                                  Reissued: October 19, 2021 1

                                                      )
    BARBARA PERKINS,                                  )
                                                      )
                            Petitioner,               )
                                                      )
      v.                                              )
                                                      )
    SECRETARY OF HEALTH                               )
    AND HUMAN SERVICES,                               )
                                                      )
                            Respondent.               )
                                                      )


Lawrence G. Michel, Kennedy Berkley Yarnevich & Williamson, Salina, KS, for Petitioner.

Mallori B. Openchowski, Trial Attorney, United States Department of Justice, Torts Branch,
Civil Division, Washington, D.C., for Respondent.

                                    OPINION AND ORDER

        Pending before the Court is a motion for review of the Special Master’s onset ruling in
this vaccine injury case. Because the Special Master thoroughly reviewed the Petitioner’s
medical records, witness affidavits, and live testimony, and carefully explained and documented
her decision, the Court upholds the Special Master’s findings of fact and conclusions of law and
sustains the Special Master’s decision.

I.         BACKGROUND

           A.     Medical History

        Prior to the events at issue, Petitioner Barbara Perkins (“Mrs. Perkins”) was generally
healthy, with a medical history significant for recurrent sinusitis and seasonal allergies. ECF No.
60 at 5; ECF No. 70 at 3; ECF No. 8-6 at 1587, 1590. On November 2, 2015, prior to visiting a
new grandchild, Mrs. Perkins got a Tetanus-diphtheria-acellular pertussis (“Tdap”) vaccination.


1 Pursuant to Vaccine Rule 18, included in Appendix B of the Rules of the Court of Federal
Claims, the Court issued its decision under seal to provide the parties an opportunity to submit
redactions. The parties did not propose any redactions. Accordingly, the Court publishes this
decision.
ECF No. 8-6 at 1591. Approximately two months later, on January 4, 2016, Mrs. Perkins
visited Siena Medical Clinic (“Siena”) complaining of ear and sinus problems. Id. at 1587.
During this visit, Mrs. Perkins reported being “ill for about 1 week.” Id. A physical examination
revealed that Mrs. Perkins was in no acute distress, and records state that she was neurologically
intact. Id. At this time, Mrs. Perkins was prescribed a Z-pak for “Acute suppurative bilateral
otitis media without rupture.” Id. According to the records, Mrs. Perkins “does request this type
of antibiotic due to past experience with good effectiveness.” Id. at 1586.

        On January 6, 2016, Mrs. Perkins visited the St. Catherine’s Hospital (“St. Catherine’s”)
emergency room “complaining of ear pain, dizziness, and double vision.” ECF No. 8-4 at 1298.
Mrs. Perkins reported that her “[s]ymptoms began approximately one week ago with a sore
throat while she was traveling in Seattle. Approximately 5 or 6 days ago she began to experience
bilateral ear pain . . . .” Id. This ear pain had “worsened over the past several days.” Id. Mrs.
Perkins also complained of “dizziness, ataxia, worsening ear pain and subjective fevers. She
also complain[ed] of diffuse tingling throughout her entire body as well as double vision,” but
she denied focal weakness or numbness. Id. A CT scan of her head showed bilateral mastoid
effusions. Id. at 1299-1300. Mrs. Perkins was admitted for inpatient treatment at St. Catherine’s
for bilateral mastoiditis and otitis media with labyrinthitis. Id. at 1316. The same day, Mrs.
Perkins developed increased numbness of her entire body, particularly her face to jaw. Id. at
1414. Thereafter, doctors ordered neurological checks. Id. Mrs. Perkins underwent an MRI of
her brain on January 7, 2016, which showed “no restricted diffusion to suggest recent ischemic
injury,” and several areas of “moderate to severe inflammatory mucosal thickening” in sinus and
ear. Id. at 1324-25. Because she appeared responsive to treatment, Mrs. Perkins continued on
steroids, Rocephin, and Vancomycin. Id. at 1378. Although there was concern about Mrs.
Perkins’ ataxia, her diagnosis remained bilateral mastoiditis. Id. at 1378.

         Mrs. Perkins transferred to Porter Adventist Hospital (“Porter”) on January 8, 2016. ECF
No. 8-4 at 1414. Her transfer was because St. Catherine’s did not have a neurologist or an Ear
Nose and Throat (“ENT”) specialist to treat her. Id. at 1290. Mrs. Perkins’ discharge summary
states that at her discharge, she had been experiencing “a 3-day history of some peculiar
neurological changes.” Id. At the time of her admission to Porter, Mrs. Perkins’ chief
complaints were double vision and mastoiditis. ECF No. 8-2 at 493. Her intake history states
that “[s]he feels that her vision is worsening and her weakness has progressed significantly . . . .
She does note that at times she has shaking and uncontrollable twitches . . . . She feels that her
speech is off, that she has a little bit of a lisp that she does not usually have . . . .” Id. The initial
assessment was otitis media and sinusitis “associated with rather prominent neurological
changes.” Id. at 495.

        A neurological examination at Porter showed that Mrs. Perkins was not able to move her
eyes in either direction or look up or down, as well as 4/5 strength in both upper extremities and
bilateral lower extremity weakness in her hip flexors and quadriceps. ECF No. 8-2 at 508. Upon
examination, the impression was “autoimmune process likely Guillain-Barre with Miller Fisher
variant.” Id. On January 19, 2016, Mrs. Perkins transferred from Porter to an inpatient
rehabilitation facility. The Porter discharge note recorded that Mrs. Perkins likely had the
Miller-Fisher variant of Guillain-Barre Syndrome (“GBS”). Id. at 485. On February 6, 2016,
Mrs. Perkins was discharged from inpatient rehabilitation with outpatient physical and
occupational therapy recommended. ECF No. 8-1 at 8-11.


                                                    2
       Petitioner began outpatient physical therapy on February 8, 2016, where her
rehabilitation plan states that her onset date was January 1, 2016 (presumably based on what
Mrs. Perkins reported to her therapists). ECF No. 8-4 at 1251. On February 12, 2016, Mrs.
Perkins visited Siena to establish treatment with a primary care doctor, Dr. Rosin. ECF No. 8-6
at 1582. Dr. Rosin increased Mrs. Perkins’ physical therapy from three to five times per week
and recommended a follow-up appointment in two months. Id. at 1583.

        On February 29, 2016, Mrs. Perkins went to the ER for ear pain. ECF No. 8-4 at 1231.
Upon examination, Mrs. Perkins was diagnosed with acute suppurative otitis media without
illnesses. Id. That same day, Mrs. Perkins returned to Siena for an evaluation of left-sided
otalgia. ECF No. 8-6 at 1579. The visit history notes: “She is quite anxious because she
believes that bilateral otitis media was the cause of her Guillain-Barre Syndrome a few months
ago.” Id. Dr. Rosin instructed her to keep foreign bodies out of her ears and to finish the
Ciprodex that was prescribed at the ER. Id. at 1580. Her GBS was “steadily improving” and
required no additional treatment. Id.

        On April 13, 2016, Mrs. Perkins visited Siena for a routine follow up. ECF No. 8-6 at
1573. She had no new neurological concerns. After April 13, 2016, approximately five and a
half months following Mrs. Perkins’ Tdap vaccination, the medical records show no further
treatment for GBS. ECF No. 60 at 9. According to the medical records, Mrs. Perkins sought no
further medical care over the next fifteen months. Further records show only massage therapy
and chiropractic visits in 2017 following a car accident. ECF No. 21-2 at 1636-37; ECF No. 21-
3 at 1641-42, 1644-71.

       B.     Petitioner’s Supporting Affidavits & Testimony

       Mrs. Perkins and several of her relatives provided affidavits regarding her condition in
December 2015. There are, however, inconsistencies between these affidavits and the
contemporaneous medical records. See, e.g., ECF No. 44 ¶ 2. The Special Master held an onset
hearing to address these inconsistencies and to inform her ruling on the onset of Mrs. Perkins’
symptoms. See ECF No. 54 (transcript of onset hearing). In support of her assertion that her
GBS symptoms began mid-December, Mrs. Perkins submitted multiple affidavits in advance of
the onset hearing – her own affidavit and those of family members. See ECF Nos. 10-1, 48-1,
48-2, 48-3, & 48-4. At the onset hearing, only Mrs. Perkins, her daughter, Kistine Uffens, and
her son, Kyle Perkins, testified in person. ECF No. 54 at 3 (hearing witness list). After
recognizing some confusion on his part regarding when certain events took place, Matt Uffens,
Mrs. Perkins’ son-in-law, filed a corrected affidavit after the hearing. ECF No. 57.

              1.      Affidavit & Testimony of Mrs. Perkins

        Mrs. Perkins maintains that her GBS symptoms began mid-December. In her affidavit,
she stated that, in mid-December of 2005, she “developed symptoms including dizziness, loss of
balance, double vision, progressing weakness, and difficulty with speech.” ECF No. 10-1 at 1.
Petitioner also testified that symptoms of vision problems, dizziness, and feeling off balance
began in December 2015. ECF No. 54 at 32:8-11. Mrs. Perkins did not go to a doctor for any of
these symptoms, but she stated that she “may have looked it up on WebMD or something.” Id.
at 10:5-11, 32:12-17. Mrs. Perkins did not talk about her symptoms with her husband in


                                               3
December 2015, but she stated that he was “busy at work a lot, and so we weren’t together a
lot . . . .” Id. at 32:22-33:7.

         Mrs. Perkins asserts that on December 23, 2015, while driving to the airport, her husband
complained about her erratic driving, which she attributed to vision problems. ECF No. 54 at
12:1-6. Mrs. Perkins, her husband, and youngest daughter visited Seattle from December 23,
2015 to January 2, 2016, to spend the holidays with her son Devin and daughter Kistine. Id. at
11:12-14, 34:1-21. Kyle, Mrs. Perkins’ other son, also flew to Seattle for the holidays. Id. at
34:12. Mrs. Perkins described difficulty reading while in Seattle, stating that she “noticed it a lot
more constantly while we were on our trip . . . .” Id. at 46:1-3. She also claimed difficulty with
walking and balance. Id. at 12-13. Specifically, she recited problems walking while on a visit to
the beach area at Chambers Bay, stating: “I had to really, really be careful, more than I normally
do and get assistance from family members that were around.” Id. at 13:9-11. Her husband told
her to go to the doctor, but she did not want to do that while on the trip. Id. at 13:16-19. During
this trip, Mrs. Perkins held her baby grandson, but could only do so while seated because she
“wasn’t feeling great.” Id. at 37:20-25. Mrs. Perkins did not discuss her health with Kistine but
believed that Kistine could tell how she was feeling based on Kistine observing her. Id. at 38:7-
12.

        Mrs. Perkins returned from Seattle on January 2, 2016 and visited the doctor for sinus
and ear problems on January 4, 2016. ECF No. 54 at 17:10-18. She drove herself to this
appointment without issue. Id. at 46:11-19. She stated that her ear pain had been present for
about a week and became worse on her flight back from Seattle. Id. at 17:3-12. Mrs. Perkins
was treated by a nurse practitioner and prescribed a Z-pack. Id. at 17:20-25, 18:1. Mrs. Perkins
testified that she only mentioned her ear and sinus problems at this appointment because the
“person that I was seeing was not a medical doctor, and I didn’t think that she would be able to
help with that anyway.” Id. at 42:23-25. Mrs. Perkins conceded that she made no effort to see a
physician at this time. Id. at 43:14-20.

        On January 5, 2016, Mrs. Perkins drove from Garden City to Wichita with her teenage
daughter to buy her daughter a violin. ECF No. 54 at 18:19-21, 46:20-24. Mrs. Perkins testified
that she was fine while driving, but when she got out of the car, she “was walking like [she] was
drunk pretty bad.” Id. at 18:21-24. Mrs. Perkins testified that she was “very dizzy and couldn’t
walk straight.” Id. at 19:3-4. On the drive home, Mrs. Perkins’ driving became so bad that her
teenage daughter made her stop the car so that she could drive home instead. Id. at 19:11-15.

                 2.     Affidavit of Kim Perkins, Husband

         In his affidavit, Kim Perkins, Mrs. Perkins’ husband, asserted that he remembered “with
exactness the onset of Guillan Barre / Miller Fisher syndrome that Gail 2 Perkins experience
beginning in mid-December of 2015.” ECF 48-1 ¶ 3. After the December 23, 2015 driving
incident on the way to the airport, Kim recalled Mrs. Perkins telling him that her “vision was a
little blurry, but thought it was because of the late night with not much sleep.” Id. ¶ 7. He
further stated that when Mrs. Perkins exited the car, she had to steady herself. Id. ¶ 8. Kim also
stated that Mrs. Perkins “just wasn’t herself” while in Seattle. Id. ¶ 10. According to Kim, Mrs.

2   Mrs. Perkins goes by “Gail.”


                                                 4
Perkins commented that the “menu was blurry and she couldn’t read it” while they were out at
dinner, which had never happened before. Id. ¶ 11. Kim also noticed that Mrs. Perkins’ energy
level had lessened over the course of the visit. Id. ¶¶ 9, 13. While on the trip, Kim asked if they
should go to the ER, but Mrs. Perkins declined. Id. ¶¶ 12-13. On the way back to Garden City,
Kim “noticed [Mrs. Perkins] was holding her hands over her eyes.” Id. ¶ 14. According to Kim,
Mrs. Perkins said “the light was irritating her eyes and the blurriness was intensifying even
though she was wearing sunglasses.” Id. On their return to Garden City, Kim asserts that Mrs.
Perkins’ symptoms “intensified to the point she was hospitalized . . . .” Id. ¶ 15.

                3.      Affidavit & Testimony of Kistine Uffens, Daughter

        Mrs. Perkins’ daughter, Kistine Uffens, submitted an affidavit and testified in the onset
hearing. In her affidavit, she states that Mrs. Perkins got her Tdap vaccination to protect
Kistine’s new baby. ECF No. 48-2 ¶ 4. Kistine Uffens affirmed that her parents visited Seattle
in December 2015. Id. ¶ 3; ECF No. 54 at 91:17-19. She testified that Mrs. Perkins’ symptoms
were not “as evident” at the beginning of their time in Seattle. ECF No. 54 at 95:13-24. Mrs.
Perkins’ symptoms were not alarming until “as the vacation went on where [they] were doing
things more, like five, six days into the trip . . . .” Id. Kistine also recalled that, during their time
at the beach at Chambers Bay, Mrs. Perkins “wasn’t quite normal” because she was walking
gingerly and slower. Id. at 93:14-20. She testified to thinking during the trip that her mother had
“aged quite a bit” and that her eyesight was “extremely off.” ECF No. 48-2 ¶ 6. Kistine further
noticed that Mrs. Perkins had trouble reading street signs, the television, and labels while out
shopping. Id. ¶ 7. Mrs. Perkins repeatedly asked Kistine whether she could see things clearly.
Id. ¶ 8. Kistine further testified that her mother had difficultly reading a menu, even while
wearing her reading glasses. ECF No. 54 at 93:6-13.

        In her affidavit, Kistine stated that “[Mrs. Perkins] seemed slower on that trip than she
usually was. [Mrs. Perkins] walked more carefully and wasn’t as quick to get on the floor with
the kids as she usually was.” ECF No. 48-2 ¶ 9. At the hearing, however, Kistine admitted that
Mrs. Perkins held the baby, played on playground equipment, and played games on the floor
with the kids during the trip. ECF No. 54 at 101:12-15. Mrs. Perkins was not unable to do
anything, she was just not “a hundred percent like she usually was.” Id. at 101:11-12.

        Kistine also recalled her mother complaining about being dizzy while shopping. ECF
No. 48-2 ¶ 10. In particular, she remembers Mrs. Perkins saying that she felt dizzy while at Bath
& Body Works on January 1, 2016. ECF No. 54 at 101:19-20. Kistine also testified that
although she did not have any serious conversations with her mother about her symptoms, she
asserted that she told her mother that “you need to get checked out.” Id. at 94:1-7,107:1-10.
According to Kistine, her mother “wasn’t making a big deal out of it” and said she would go to
the doctor once home. Id. at 107:11-14. Kistine did not speak with her mother again until she
was in the hospital and “things were going very poorly.” Id. at 109:12-15.

                4.      Corrected Affidavit of Matt Uffens, Son-in-Law

       Matt Uffens submitted two separate affidavits – one before the hearing and a second
corrected affidavit afterwards. See ECF Nos. 48-3 & 57-1. Matt originally stated that “after the
point of when [Mrs. Perkins] became infected that her balance became severely affected.” ECF


                                                   5
No. 48-3 ¶ 5. He further recalled that Mrs. Perkins had to hold his arm while walking around
Discovery Park and sit after she felt dizzy. Id. ¶¶ 6-9. But Matt realized that in his initial
affidavit, he confused a July 2016 trip to Discovery Park with the December 2015 trip. ECF No.
57-1 ¶¶ 3-6. In his corrected affidavit, Matt recalled the December 2015 visit to Chambers Bay,
stating that it took the family “some time” to complete the walking trail. ECF No. 57-1 ¶¶ 7-12.

               5.      Affidavit & Testimony of Kyle Perkins, Son

       Prior to December 2015, Kyle saw Mrs. Perkins three to six times per year. ECF No. 54
at 69:15-18. He testified that prior to the Tdap vaccination, Mrs. Perkins was “generally a
healthy person.” Id. at 65:19-24. Kyle did not recall her ever complaining about problems with
balance or dizziness prior to the December 2015 trip to Seattle. Id. at 66:13-17. During this trip,
Kyle was not with his parents twenty-four hours each day. Id. at 77:10-13.

        Kyle stated that his mother was experiencing “slower than normal motor movements,
vision impairment, rapid fatigue, dizziness, and taking extra measures to maintain balance”
during Christmastime 2015. ECF No. 48-4 ¶ 2. Further, he stated that “motor movements would
take more concentration than what was normal for her.” Id. She appeared “as if she had to think
about what she was going to do next.” Id. ¶ 4. Kyle also testified that Mrs. Perkins’ motor
movements took longer, and she became easily fatigued. ECF No. 54 at 68:18-20. Kyle recalled
that, during the trip, he noticed his mother “grabbing onto railings and counter, taking unusual
extra precautions to stabilize herself, and do it with unusual frequency.” ECF No. 48-4 ¶ 8.
Kyle further stated that Mrs. Perkins was using railings while walking up stairs, something she
did not do before. ECF No. 54 at 70:6-9.

        Kyle stated that he noticed Mrs. Perkins also had vision issues: “she would kind of stare
at words a little bit and like just look at the pages for longer.” ECF No. 54 at 67:12-18. He did
not recall any other instances of vision problems. Id. at 68:2-3. Kyle affirmed that during the
two weeks in December 2015, his mother was “far from her normal self.” ECF 48-4 ¶ 9. Kyle
did not speak with his mother about his concerns, but he might have asked whether she was
okay. ECF No. 54 at 69:1-9.

        After the trip, Kyle spoke on the phone with his mother while she drove his sister to
Wichita, recalling that she said she had to pull over. ECF No. 54 at 71:7-11. He did not speak
with either of his parents again until he found out that his mother would be in the hospital longer.
Id. at 71:12-14. Kyle visited his mother while she was at Porter. Id. at 71:16-21. He could not
recall whether they had any specific conversations about the onset of her symptoms. Id. at
72:13-19. Kyle testified that doctors mentioned different vaccines when trying to figure out Mrs.
Perkins’ health problems, but he was not present for this conversation. Id. at 85:3-22.

       C.      Special Master’s Finding

        On April 6, 2017, Mrs. Perkins filed her petition pursuant to the Nation Vaccine Injury
Compensation Program, 42 U.S.C. § 300aa-10 et seq. (“Vaccine Act”). ECF No. 1. Mrs.
Perkins alleges that as a result of her Tdap vaccination on November 2, 2015, she developed the
Miller-Fisher variant of GBS. Id. ¶ 8. Mrs. Perkins asserts that her Tdap vaccination caused her
injury, not that she has suffered from any Vaccine Table Injury. See id. Respondent filed its



                                                 6
Rule 4(c) Report on December 4, 2017, asserting that “petitioner has not offered any evidence to
show that the onset of her alleged vaccine injury (at least eight weeks after vaccination) occurred
in a time frame within which vaccine causation could be ascribed.” ECF No. 15 at 8. The
Special Master held an onset hearing on November 5, 2019 to determine the onset of Mrs.
Perkins’ GBS symptoms, as there were noted discrepancies between Mrs. Perkins’ affidavit and
her contemporaneous medical records.

        Ultimately, the Special Master found that “[Petitioner’s] testimony did not rise to the
level of persuasiveness necessary to overcome the presumption of accuracy afforded to
contemporaneous medical records . . . .” ECF No. 60 at 20. Specifically, the Special Master
held that “petitioner’s symptoms of dizziness, imbalance, double vision, and ataxia, associated
with her diagnosis of Miller-Fisher variant GBS, began after January 4, 2016.” Id. at 23. The
Special Master directed Mrs. Perkins to file a new expert report on causation based on this onset
date, or, in the alternative, a status report on how she intended to proceed. Id. During a status
conference on February 26, 2021, Mrs. Perkins’ counsel advised that her expert could not
support a theory of causation based upon the onset ruling’s conclusion that her neurological
symptoms began in January 2016. See ECF No. 64. On March 9, 2021, Mrs. Perkins filed a
Motion for Dismissal because her expert could not support causation. ECF No. 66. Mrs. Perkins
reserved her right to file a Motion for Review pursuant to Rule 23 of the Rules of the Court of
Federal Claims. Id. On March 9, 2021, the Special Master dismissed Mrs. Perkins case for
insufficient proof. ECF Nos. 68 (sealed version) & 72 (public version re-issued April 5, 2021).
Mrs. Perkins timely filed a motion for review on March 31, 2021. ECF Nos. 69 & 70.
Respondent filed its response on April 30, 2021. ECF No. 73. After reviewing the filings, the
Court is prepared to rule.

II.    DISCUSSION

       A.      Jurisdiction & Standard of Review

       The United States Court of Federal Claims exercises jurisdiction to review vaccine
decisions pursuant to § 300aa-12(e)(1) of the Vaccine Act. In reviewing a special master’s
decision, this Court may:

               (A) uphold the findings of fact and conclusions of law of the
               special master and sustain the special master’s decision,

               (B) set aside any findings of fact or conclusion of law of the
               special master found to be arbitrary, capricious, an abuse of
               discretion, or otherwise not in accordance with law and issue its
               own findings of fact and conclusions of law, or

               (C) remand the petition to the special master for further action in
               accordance with the court’s direction.

42 U.S.C. § 300aa-12(e)(2). “Findings of fact of the special master are reviewed under the
arbitrary and capricious standard, conclusions of law are reviewed under the ‘not in accordance
with law’ standard, and discretionary rulings are reviewed under the abuse of discretion
standard.” Broekelschen v. Sec’y of Health & Human Servs., 89 Fed. Cl. 336, 343 (2009), aff’d,


                                                7
618 F.3d 1339 (Fed. Cir. 2010) (citations omitted). When evaluating factual findings of the
special master, this Court does “not reweigh the factual evidence, assess whether the special
master correctly evaluated the evidence, or examine the probative value of the evidence or the
credibility of the witnesses—these are all matters within the purview of the fact finder.” Porter
v. Sec’y of Health & Human Servs., 663 F.3d 1242, 1249 (Fed. Cir. 2011); see also Hodges v.
Sec’y of Health & Human Servs., 9 F.3d 958, 961 (Fed. Cir. 1993) (“[O]n review, the Court of
Federal Claims is not to second guess the Special Master[’]s fact-intensive conclusions; the
standard of review is uniquely deferential for what is essentially a judicial process.”). “Rather,
as long as a special master’s finding of fact is ‘based on evidence in the record that [is] not
wholly implausible, [the Court is] compelled to uphold that finding as not being arbitrary or
capricious.’” Porter, 663 F.3d at 1249 (first alteration in original and second alteration added)
(quoting Cedillo v. Sec’y of Health & Human Servs., 617 F.3d 1328, 1338 (Fed. Cir. 2010)).
Where “the special master has ‘considered the relevant evidence of record, drawn plausible
inferences, [and stated] a rational basis for the decision,’ reversible error is extremely difficult to
establish.” Silva v. Sec’y of Health & Human Servs., 108 Fed. Cl. 401, 405 (2012) (quoting
Hines v. Sec’y of Health & Human Servs., 940 F.2d 1518, 1528 (Fed. Cir. 1991)).

       B.      Vaccine Act Legal Standard

        To receive compensation under the Vaccine Act, petitioner must prove either 1) that she
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – that
corresponds to the vaccination received, or 2) that she suffered an injury that was caused-in-fact
by a vaccine. See 42 U.S.C. §§ 300aa-13(a)(1)(A) & 300aa-11(c)(1). Here, Petitioner does not
allege, and the record does not show, that she suffered a “Table Injury” caused by the Tdap
vaccination. See Vaccine Injury Table, 42 U.S.C. § 300aa-14. Therefore, Petitioner’s sole
argument is that the Tdap vaccination caused her injury.

       In Althen v. Secretary of Health & Human Services, the Federal Circuit articulated a
three-part test outlining a petitioner’s burden to establish causation-in-fact under the Vaccine
Act. Althen v. Sec’y of Health & Human Servs., 418 F.3d 1274, 1278 (Fed. Cir. 2005). To prove
causation-in-fact, a petitioner must:

               [S]how by preponderant evidence that the vaccination brought
               about her injury by providing (1) a medical theory causally
               connecting the vaccination and the injury; (2) a logical sequence of
               cause and effect showing that the vaccination was the reason for
               the injury; and (3) a showing of a proximate temporal relationship
               between vaccination and injury.

Id.; see also Boatmon v. Sec’y of Health & Human Servs., 941 F.3d 1351, 1355 (Fed. Cir. 2019)
(holding that a petitioner must “prove[] all three Althen prongs by a preponderance of the
evidence”); 42 U.S.C. § 300aa–13(a)(1)(A) (Petitioner must prove causation-in-fact “by a
preponderance of the evidence.”). The three prongs “must cumulatively show that the
vaccination was a ‘but-for’ cause of the harm, rather than just an insubstantial contributor in, or
one among several possible causes of, the harm.” Flores v. Sec’y of Health & Human Servs.,
115 Fed. Cl. 157, 162 (Fed. Cl. 2014) (quoting Pafford v. Sec’y of Health & Human Servs., 451



                                                   8
F.3d 1352, 1355 (Fed. Cir. 2006)). But a petitioner is not required to establish the causation to a
scientific certainty:

               Causation in fact under the Vaccine Act is thus based on the
               circumstances of the particular case, having no hard and fast per se
               scientific or medical rules. The determination of causation in fact
               under the Vaccine Act involves ascertaining whether a sequence of
               cause and effect is “logical” and legally probable, not medically or
               scientifically certain.

Knudsen v. Sec’y of Health & Human Servs., 35 F.3d 543, 548-49 (Fed. Cir. 1994). The Federal
Circuit “has interpreted the preponderance of the evidence standard referred to in the Vaccine
Act as one of proof by a simple preponderance, of more probable than not causation.” Althen,
418 F.3d at 1279 (internal citation and quotation marks omitted). The Vaccine Act permits proof
of causation through “the use of circumstantial evidence envisioned by the preponderance
standard.” Capizzano v. Sec’y of Health & Human Servs., 440 F.3d 1317, 1325 (Fed. Cir. 2006)
(internal citation and quotation marks omitted). Petitioner’s claim must be “substantiated by
medical records or medical opinion.” Althen, 418 F.3d at 1279.

       C.    The Special Master’s finding that Petitioner’s GBS symptoms began after
       January 4, 2016 is neither arbitrary nor capricious.

        Mrs. Perkins’ sole objection on review is that the Special Master erred in concluding the
onset of Mrs. Perkins’ Miller-Fisher variant GBS symptoms occurred after January 4, 2016.
ECF No. 70 at 2, 7. Mrs. Perkins asserts “the Special Master’s decision on the date of onset is
arbitrary because it is contrary to the record and/or runs counter to the evidence.” Id. at 7. Mrs.
Perkins’ position is without merit because her argument is merely a complaint about how the
Special Master decided to weigh the evidence before her – choosing to give greater weight to the
medical records over affidavits and testimony presented by Petitioner in accordance with existing
precedent. When reviewing factual findings of special masters, the law is well-settled that this
Court is not to reweigh the evidence. E.g., Porter, 663 F.3d at 1249. This Court is highly
deferential to the special master’s factual findings, particularly so when the special master has
“considered the relevant evidence of record, drawn plausible inferences, and articulate[d] a
rational basis for the decision.” Hines, 940 F.2d at 1528.

         Here, the Special Master took care to consider the evidence before her and provided a
detailed explanation of her consideration of that evidence in her twenty-four page onset ruling.
The Special Master recognized conflicts between Mrs. Perkins’ affidavit and her medical records
early in this case. During the initial status conference, the Special Master provided her tentative
findings and conclusions. See ECF No. 37. Here, the Special Master explained to the Parties
that based on her initial assessment of their submissions, “there is a discrepancy between the
onset of petitioner’s symptoms as presented in petitioner’s affidavit and Dr. Axelrod’s reports,
and the onset of petitioner’s symptoms as recorded in the contemporaneous medical records.”
Id. at 3. The Special Master also explained her view that the contemporaneous records would
likely carry more weight than Mrs. Perkins’ affidavit or testimony. Id. While the Special Master
indicated she could rule based on the records, she gave Mrs. Perkins time to consult with her
expert before determining how to proceed. Mrs. Perkins requested the onset hearing so that she


                                                 9
could provide live testimony to address the inconsistency between her affidavit and medical
records regarding the onset of symptoms. See ECF Nos. 38 ¶ 4 & 44 ¶ 2.

        Between her onset ruling and final decision, the Special Master thoroughly addressed her
reasoning for placing more weight on the medical records and discounting statements in the
affidavits and testimony. First, the Special Master found that the testimony and affidavits
presented by Mrs. Perkins failed to overcome the medical records. “Medical records created
contemporaneously with the events they describe are presumed to be accurate and ‘complete’
such that they present all relevant information on a patient’s health problems.” ECF No. 72 at 18
(citing Cucuras v. Sec’y of Health & Human Servs., 993 F.2d 1525, 1528 (Fed. Cir. 1993)). The
belief that patients provide accurate information to medical professionals for their own benefit is
well settled. In the present case, the Special Master found:

               The medical records document various dates of onset for ear pain
               and sore throat, ranging from December 23, 2015 to January 2,
               2016. However, the medical records consistently document
               petitioner’s reporting the onset of her dizziness and vision
               disturbance after January 4, 2016, which over the next three days
               escalated to include ataxia, retro-orbital pain, diffuse body tingling,
               and increased numbness of her entire body, particularly her face
               and jaw, causing difficulty eating and speaking.

ECF No. 60 at 20 (internal citations omitted). The medical record supports these statements.
The Special Master recognized that Mrs. Perkins herself reported to her doctors that her
symptoms began in January. Mrs. Perkins made these statements during her time at St.
Catherine’s and a February 2016 visit to the ER. Id. at 22. Further, “[t]he medical records
repeatedly noted that petitioner was alert and a great historian. See, e.g., [ECF No. 8-3] at 1153
(nursing note stating that petitioner was “very alert and exhibits very precise memory of past few
weeks events”); [ECF No. 8-4] at 1414 (“Patient is alert and oriented[,] no confusion
noted . . . .”).” Id. The Special Master further noted that prior to these events, during her
January 4 visit to Siena, her medical providers specifically found Mrs. Perkins to be
neurologically intact. Id. at 21 (citing ECF No. 54 at 46; ECF No. 8-6 at 1586-87). Following
the well-documented medical history over the statements of Mrs. Perkins’ family cannot be
considered counter to the evidence. The Special Master merely chose what she determined to be
the better evidence, and this Court is not able to go against that determination.

        Second, the Special Master found the contemporaneous medical records more reliable
because of the risk of confusion when witnesses were recalling events from four years prior. As
the Special Master explained, “[w]hile the witnesses were candid and undoubtedly believed their
testimony to be true, as evidenced by Mr. Uffens’ confusion, the petitioner and her family seem
to have conflated the July 2016 trip petitioner made to Seattle, five months after suffering from
GBS with her visit in December 2015.” ECF No. 60 at 20. Specifically, Matt had to correct his
affidavit following the onset hearing because he recognized that his original affidavit confused
events that he thought happened in December 2015 but later recalled actually happened in July
2016. ECF No. 60 at 21 (citing to ECF No. 57-1 at 1-2). And the Special Master recognized that
“[t]he testimony about the trip to Chambers Bay [regarding Mrs. Perkins’ difficulty moving and
dizziness] is further complicated by the corrected affidavit submitted by Mr. Uffens in which he


                                                 10
admitted to confusing the trip to Chambers Bay in December 2015 with a trip to Discovery Park
in July 2016, after petitioner’s diagnosis of Miller-Fisher variant GBS.” Id. And in some cases,
the witnesses’ statements were inconsistent with each other as to when Mrs. Perkins’ symptoms
began. ECF No. 60 at 21 (discussing inconsistencies between testimony of various witnesses
regarding onset).

        The Special Master also recognized Mrs. Perkins’ own confusion. Specifically, the
Special Master found that “Petitioner also confused these two trips when she testified that she
went on the water slides, even though she did not feel like it, because she wanted to participate
with her grandchildren.” ECF No. 60 at 21 (citing ECF No. 54 at 13). Based upon these
instances, the Special Master concluded “[t]his raises the concern that the other witnesses also
conflated the two trips and incorrectly placed their recollections of petitioner’s debility in
December 2015 rather than July 2016 after her illness.” Id. Considering this confusion, it is not
arbitrary and capricious for the Special Master to credit the medical records over such testimony,
particularly when “[n]either petitioner nor her family expressed any concern at that time for
petitioner’s health to her or to each other, and no one thought it was necessary to take petitioner
to urgent care or an ER.” Id. (citing ECF No. 54). Thus, the Special Master reasonably
concluded that this confusion “raises the concern that the other witnesses also conflated the two
trips and incorrectly placed their recollections of petitioner’s debility in December 2015 rather
than July 2016 after her illness.” ECF No. 60 at 21. This factual finding is supported by the
record and it is not for this Court to disturb it.

        Third, while Mrs. Perkins contends that testimony clearly shows her onset of symptoms
in December, the Special Master reasonably concluded that this testimony shows an onset of
fatigue, not her dizziness. ECF No. 60 at 21. For example, Kyle testified that during their visit
in December 2015 that he “never recall any complaints or observing any problems, challenges
with dizziness.” ECF No. 54 at 66:16-17. And he further testified that what he noticed most
about his mother during their visit was when the family was engaged in activities, “[s]he would
get tired and she would have to stop.” Id. at 68:14. Other testimony about Mrs. Perkins’
dizziness involved a visit to Chambers Bay. Id. at 93:14-22. But as explained above, the Special
Master found that noted confusion regarding the December 2015 Chambers Bay and July 2016
Discovery Park visits called into question whether additional witnesses were also confusing the
two trips. See ECF No. 60 at 20-21. Petitioner also asserts that her difficulty driving to the
airport when she and her family were flying to Seattle on December 23, 2015 demonstrates that
her symptoms started in December rather than January, which the Special Master purportedly
disregarded. ECF No. 70 at 3. According to Mrs. Perkins, while she was driving her vision was
blurry and her husband asked her to pull over and let him drive because she was driving
erratically. Id. (citing ECF No. 54 at 11-12). Further, she had to steady herself on the car when
she got out and needed her husband to steady her in the airport. Id. (citing ECF No. 48-1).
Contrary to Mrs. Perkins’ claim, the Special Master did not dismiss this evidence. ECF No. 70
at 7. Rather, the Special Master concluded that Mrs. Perkins’ claims of dizziness and inability to
drive in December were inconsistent with later events. This conclusion is supported in the
record.

       Mrs. Perkins went shopping at a Target store on January 3, 2016 without incident. ECF
No. 60 at 21 (citing ECF No. 51-3 at 1). She drove herself to her January 4, 2016 Siena
appointment without incident. Id. (citing ECF No. 54 at 46:16-19 (“Q: And you don’t recall


                                                11
having any trouble with that particular drive on January 4th to get yourself to this medical
appointment? A: No.”) (additional citation omitted). And during this appointment, Mrs. Perkins
never reported that she was experiencing dizziness, vision problems, or difficulty with balance
during her visit to Siena. Id. (citing ECF No. 8-6 at 1586-87). Mrs. Perkins testified that she did
not raise any symptoms during her visit to Siena other than her ear and sinus issues because the
“person that I was seeing was not a medical doctor, and I didn’t think that she would be able to
help me with that anyway. So I didn’t even bring it up.” ECF No. 54 at 42:23-43:1; see also
ECF No. 60 at 21. The Special Master recognized, however, that Mrs. Perkins never sought to
see a physician while she was at Siena to treat any of these symptoms, which reasonably calls
into question the assertion that she was suffering from those symptoms at that time. ECF No. 60
at 21 (citing ECF No. 54 at 42-43). More importantly, Mrs. Perkins drove herself and her
teenage daughter three hours to Wichita on January 5, 2016. Id. (citing ECF No. 54 at 18, 46-
47). The Special Master reasonably concluded that “[i]t strains reason that petitioner would
choose to drive three hours to Wichita with her child in the car if she had been suffering from
dizziness, vision problems, and difficulty with walking and balance for over three weeks. It
stands to reason, that as she stated, she did not feel well upon arrival in Wichita and this is when
these symptoms began.” Id. at 21-22 (emphasis added). There was nothing irrational about the
Special Master’s conclusions based on this record.

       Finally, the Special Master explicitly laid out the timeline, as she found it to have
occurred, citing to numerous points in the record:

               1. Toward the end of a visit to Seattle over Christmas and New
               Year’s 2015, around December 28-30th, see [ECF No. 54 at] 96
               (Ms. Uffens’s statement that petitioner seemed fine until five or six
               days into the Seattle trip), petitioner developed ear pain and a sinus
               infection, which significantly worsened on January 2, 2016 when
               she flew home. See [id. at] 55 (Petitioner’s statement that her
               symptoms significantly worsened on January 2, 2016); [ECF No.
               8-2] at 510 (Petitioner’s report that she was in her usual state of
               health until January 2, 2016, when she flew home from Seattle);
               [ECF No. 8-6] at 1587 (Petitioner’s report that she recently flew
               back from Seattle and her ear and sinus problems became worse).

               2. On January 4, 2016, petitioner presented to Siena with ear and
               throat pain, was diagnosed with a double ear infection and
               prescribed a Z-pack; she did not report dizziness, double vision, or
               ataxia at this time. [ECF No. 8-6] at 1587.

               3. On January 5, 2016, petitioner drove three hours from Garden
               City to Wichita and, upon her arrival in Wichita, developed
               dizziness, double vision, and ataxia and was unable to drive home.
               Her 15-year-old daughter drove home. [ECF No. 54 at] 18-19, 48-
               49.

               4. On January 6, 2016, petitioner presented to the ER at St.
               Catherine’s, reporting a sore throat and ear pain treated by her PCP


                                                12
              on January 4, but had now developed dizziness, ataxia, fever,
              double vision, retro-orbital pain, and diffuse tingling throughout
              her body. [ECF No. 8-4] at 1298. She was admitted for bilateral
              mastoiditis and otitis media labyrinthitis.

              5. While in the hospital, she developed increased numbness of her
              entire body and was transferred to Porter, where she was diagnosed
              with Miller-Fisher variant GBS. [Id.] at 1298-1300, 1316, 1414;
              [ECF No. 8-2] at 493, 508.

ECF No. 60 at 22-23. The Special Master also made determinations on each of Mrs. Perkins’
symptoms individually. See id. at 6 n.9 & 7 n.14-15. She did not make a sweeping generalized
finding contrary to the record, as Mrs. Perkins suggests. In other words, the Special Master did
not ignore or discount the symptoms that Mrs. Perkins put before her regarding December 2015.
Instead, the Special Master addressed those symptoms and found them to be connected to the ear
infections that initially led Mrs. Perkins to seek treatment on January 4, 2016. But the Special
Master differentiated these symptoms from the neurological symptoms that are connected to
GBS and found those to have begun after January 4, 2016. The Special Master supported her
findings with evidence throughout the record. And the Special Master found significant certain
undisputed facts from the mid-December 2015 to January 4, 2016 period. Because this Court is
not to reweigh the evidence, it is not for this Court to say these factual findings are incorrect
when they find support in the record.

III.   CONCLUSION

        The Special Master’s onset ruling is twenty-four detailed pages, wherein she
comprehensively considers the record, including affidavits and testimony in reaching her
conclusion, which she explains. See ECF No. 60. As explained above, she did not “arbitrarily
dismiss[] clear and uncontroverted evidence from 5 witnesses in favor of recorded medical
history that was at best ambiguous.” ECF No. 70 at 7. To the contrary, she considered in detail
each of the witnesses’ affidavits and testimony, and explained why inconsistencies in this
evidence led her to weigh more heavily the contemporaneous medical records in determining the
onset of Mrs. Perkins’ neurological symptoms. The contention that she did not consider the
evidence before her is belied by the Special Master’s opinion. Based on this record, the Special
Master’s reliance on the contemporaneous medical records was neither arbitrary nor capricious.
She thoroughly addressed each facet of evidence before concluding that the onset of Mrs.
Perkins’ symptoms occurred after January 4, 2016. See ECF No. 60.

        Therefore, the Court SUSTAINS the Special Master’s decision and DENIES the
Petitioner’s Motion for Review. The Clerks Office is directed to enter judgment accordingly.

IT IS SO ORDERED.

                                                           s/ Edward H. Meyers
                                                           Edward H. Meyers
                                                           Judge




                                               13